Response to Amendment
This action is responsive to the amendment filed on 02/24/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending in the case.  Independent claims are 1, 15, and 16.

Priority
No priorities claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kikuchi et al. US 20100302130 A1, (hereinafter Kikuchi).

As to independent claim 1, Kikuchi teaches:
An information processing apparatus comprising: 
a main display (See Fig. 1, the laptop display 100a is interpreted to be the main display); 
a sub-display (See Fig. 1, the projection screen SC is interpreted to be the sub display); and 
a display control unit having a display control program that is configured to control display of the main display and the sub-display (See Fig. 2 with [0059], the figure shows a laptop’s components, and see [0061] which mentions programs. See [0057] which explains Fig. 1, images of laptops are supplied to image display device 200 for projection on screen SC), wherein the display control program comprises: 
an object management section configured to manage a position and size of respective objects to be displayed on the sub-display (See Figs. 11A-C with [0105-0107], the size of the object 501a changes according to the current layout mode, thus managing size of object. The figures and paragraph also discloses dragging and dropping object 501a, thus managing position of object. See Figures of 12 for the embodiment with multiple objects. These objects are to be displayed on the projection screen SC, i.e. sub-display); 
a resizing section configured to resize a virtual desktop area based on arrangement and size of the respective objects managed by the object management section (See Figs. 13A-C with [0111]-[0112], virtual desktop area is interpreted to be the area that is configured to contain the objects 501a, thus in Fig. 13A is a dual display layout with two virtual desktop areas, but when switched to the single display layout in Fig. 13B, a virtual desktop area of the tree object 501a is enlarged/resized along with the arrangement and size of the tree object 501a itself); 
a display area specifying section configured to specify a display area to be displayed in the virtual desktop area on the sub-display (See Fig. 1 Projection screen SC, and Fig. 6, and Figs. 7A-7B with [0089]-[0090] is configured to only display the object and not the operation window 300 on the projection screen); and 
a sub-display driving section configured to display, on the sub-display, drawing data of the display area specified by the display area specifying section (See [0087] update/draw new information on display area 310, and the display area 310 gets projected in Fig. 1),
wherein the virtual desktop area is a total virtual area in the sub-display and within which the respective objects can be simultaneously displayed and which total virtual area can be resized by the  (See Figs. 11A-C and figures of 12, virtual desktop area is interpreted to be the area containing one of the objects 501a, the whole area SC 310 gets projected in projection screen SC of Fig. 1. Figs. 13A-C Switching between layouts causes resize).

As to dependent claim 2, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein when an instruction to move an entire display of the sub-display is input, the display area specifying section is further configured to change a position of the display area in the virtual desktop area based on the instruction (See Figs. 13A-C with [0111]-[0112], claim is interpreted to mean switching to another layout for the subdisplay SC 310 and that causes the display area containing the object 501a to resize and change position). 

As to dependent claim 3, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein the resizing section is further configured to specify respective upper ends of the objects managed by the object management section, and to resize the virtual desktop area to make an uppermost end among the specified upper ends coincide with an upper end of the virtual desktop area (See Figs. 11A-C with [0106]-[0107], switching from single to dual layout resized the virtual desktop area to be the top left quadrant, and the object 501a dragged to the quadrant and fits into the top left quadrant. To fit would mean for the upper, left, right, bottom ends coincide with the quadrant).

As to dependent claim 4, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein the resizing section is further configured to specify respective lower ends of the objects managed by the object management section, and to resize the virtual desktop area to make a lowermost end among the specified lower ends coincide with a lower end of the virtual  (See Figs. 11A-C with [0106]-[0107], switching from single to dual layout resized the virtual desktop area to be the top left quadrant, and the object 501a dragged to the quadrant and fits into the top left quadrant. To fit would mean for the upper, left, right, bottom ends coincide with the quadrant).

As to dependent claim 5, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein the resizing section is further configured to specify respective right ends of the objects managed by the object management section, and to resize the virtual desktop area to make a rightmost end among the specified right ends coincide with a right end of the virtual desktop area  (See Figs. 11A-C with [0106]-[0107], switching from single to dual layout resized the virtual desktop area to be the top left quadrant, and the object 501a dragged to the quadrant and fits into the top left quadrant. To fit would mean for the upper, left, right, bottom ends coincide with the quadrant).

As to dependent claim 6, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein the resizing section is further configured to specify respective left ends of the objects managed by the object management section, and to resize the virtual desktop area to make a leftmost end among the specified left ends coincide with a left end of the virtual desktop area  (See Figs. 11A-C with [0106]-[0107], switching from single to dual layout resized the virtual desktop area to be the top left quadrant, and the object 501a dragged to the quadrant and fits into the top left quadrant. To fit would mean for the upper, left, right, bottom ends coincide with the quadrant).

As to dependent claim 7, Kikuchi teaches all the limitations of claim 1 as cited above.
 (See Fig. 11B-C with [0106]-[0107], dragging the object is interpreted to be correcting its position).

As to dependent claim 8, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein the display control unit further comprises a main display control section configured to display all of the virtual desktop area on the main display when an instruction for an entire display is input (See Figs. 5A-5B, the object (i.e. application window) 300 is equipped with three buttons on the top right corner, for minimize, maximize, or exit. Thus it is configured to minimize itself and allow for the virtual desktop background image 101a to be displayed in its entirety.), based on entire drawing data for displaying all of the virtual desktop area based on the position and size of the object managed by the object management section (See Figs. 5A-5B the displaying of the virtual desktop background image is based on the application window 300 being changed in position and size through minimizing it).

As to dependent claim 9, Kikuchi teaches all the limitations of claim 8 as cited above.
Kikuchi further teaches: wherein the main display control section is further configured to generate, as the entire drawing data, summary drawing data schematically representing the object (See Figs. 5A-5B with [0081] mentions a thumbnail [i.e., summary drawing data] that schematically represents the application window’s display area that it is intended to fill (See Fig. 29A1-A2 dragging a thumbnail to partially fill an app window)).

As to dependent claim 10, Kikuchi teaches all the limitations of claim 8 as cited above.
 (See [0080]-[0081] which mentions creating thumbnails by shrinking the supply image. Main display is interpreted to be the screen of the laptop.).

As to dependent claim 11, Kikuchi teaches all the limitations of claim 8 as cited above.
Kikuchi further teaches: wherein, when an instruction to change the position or size of the object displayed on the main display is input, the object management section is further configured to update the position or size of the object based on the instruction (See Figs. 13A-B switching from dual to single layout changes the position and size of the object 501a. The operation window 300 is part of the laptop screen i.e. main display).

As to dependent claim 12, Kikuchi teaches all the limitations of claim 8 as cited above.
Kikuchi further teaches: wherein, when an instruction to exit from the entire display is input, the main display control section is further configured to hide the display of the drawing data displayed on the main display (See Figs. 5A which shows the object 300 (i.e. application window) is configured with a minimize window button on the top right of the object, its understood that pressing it would update the size of the application window to be minimized such that it is hidden).

As to dependent claim 14, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi further teaches: wherein the object is an application window (See [0158] window of an application program).

As to independent claim 15, it is rejected under similar rationale as claim 1 as cited above. 

As to independent claim 16, it is rejected under similar rationale as claim 1 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being obvious over Kikuchi et al. US 20100302130 A1, (hereinafter Kikuchi) in view of Han et al. US 20180011676 A1, (hereinafter Han).

As to dependent claim 13, Kikuchi teaches all the limitations of claim 1 as cited above.
Kikuchi does not teach: a first chassis; and 
a second chassis openably and closeably coupled to the first chassis, wherein 
the main display is on the second chassis, and 
the sub-display is on the first chassis along an edge side of the second chassis. 
Han teaches: a first chassis (See Fig. 7B with [0110]-[0111], the first screen 702 is displaying a gallery application that is executed in response to the user’s selection on the second screen 710); and 
 (See Fig. 7B with [0110]-[0111], the second screen 710 is displaying an email application, and is connected via hinge to the first screen as stated in [0076]), wherein 
the main display is on the second chassis (See Fig. 7B with [0110]-[0111], second screen 710 is the main because the user’s touch creates the displayed gallery app on the first screen 702 screen), and 
the sub-display is on the first chassis along an edge side of the second chassis (See Fig. 7B with [0110]-[0111], first screen 702). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kikuchi to include the two screen connected displays of Han. Motivation to do so would be for additional screen space from having two displays instead of one.

Response to Arguments
Applicant’s amendment to the claims have withdrawn the 112f invocation and also the 112b rejection.
Applicant’s amendment and arguments pertaining to the previous 102 and 103 rejections have been considered but are rendered moot in view of the new ground of rejection necessitated by amendment. As noted by Applicant in the reply page 11 of 12, the amendment specifies more details about a virtual desktop area, and Ganey fails to teach said details and is thus withdrawn. Furthermore, after further consideration of the entire disclosure of Kikuchi, Kikuchi is found to be sufficient in teaching the amended claims. New paragraphs and additional figures and embodiments are cited above.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID V LUU/Examiner, Art Unit 2171            


/DANIEL SAMWEL/Primary Examiner, Art Unit 2171